Exhibit 10(a)




AMENDMENT NO. 8
TO
ACUITY BRANDS, INC
AMENDED AND RESTATED SEVERANCE AGREEMENT




THIS AMENDMENT made and entered into as of the 4th day of January, 2019, by and
between ACUITY BRANDS, INC. (the “Company”) and RICHARD K. REECE (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of April 21, 2006 (“Severance Agreement”), and amended as of October 28, 2009,
March 30, 2010, March 28, 2014, October 27, 2014, October 26, 2015, October 25,
2016, and October 25, 2017, providing for the payment of certain compensation
and benefits to Executive if Executive’s employment is terminated under certain
circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:
Section 4.2 is hereby replaced in its entirety by the following:
4.2    Annual Bonus. Executive shall be paid an amount equal to the greater of
(i) 130% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year multiplied by the Pro Rata Fraction. The
bonus amount determined pursuant to Section 4.2(i) shall be paid to Executive
within ten (10) days of Executive’s Date of Termination and any additional
amount payable pursuant to Section 4.2(ii) shall be payable at the same time as
bonuses are payable to other executives under the Incentive Plan. “Incentive
Plan” shall mean the Acuity Brands, Inc. Management Compensation and Incentive
Plan for the fiscal year in which the Executive's Termination of Employment
occurs. Terms used in this Section 4.2 shall have the meaning ascribed them in
the Incentive Plan.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.



























--------------------------------------------------------------------------------

Exhibit 10(a)




ACUITY BRANDS, INC.
By:
/s/ Vernon J. Nagel
 
Vernon J. Nagel
 
Chairman, President & Chief Executive Officer


EXECUTIVE
/s/ Richard K. Reece
Richard K. Reece














